             Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCH OF                          )

UPMC MERCY HOSPITAL MEDICAL        )                            MAGISTRATE NO. 20-1589
RECORDS OF LAWRENCE LOUIS ATTISANO )                            UNDER SEAL


                             AFFIDAVIT FOR SEARCH WARRANT

                                          INTRODUCTION

        I, William Davis, being duly sworn, state as follows:

        1.       I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms &

Explosives (ATF) assigned to the Pittsburgh, Pennsylvania (PA) field office. I have been employed

as a Special Agent for the ATF since 2018. Between 2014 and 2018, I served as a Special Agent

at South Carolina Law Enforcement Division (SLED). During that time, I was assigned to the state

narcotics division and served as a Task Force Officer (TFO) with the Federal Bureau of

Investigation (FBI) in Columbia, South Carolina Violent Gang Task Force.

        2.       As part of my current duties, I investigate violations of federal arson laws, including

Title 18, United States Code Section 844(i), Use of Fire to Destroy Property Affecting Interstate

Commerce. I have become familiar with federal laws addressing arson cases. I know that since at

least 1985, United States Courts have routinely considered rental residences as being used in, or

affecting interstate commerce (Russell v. United States, 471 U.S. 858 (1985)).

        3.       As a federal agent, your affiant is authorized to investigate violations of laws of the

United States and is a law enforcement officer with the authority to execute warrants issued under

the authority of the United States.

       4.        This affidavit is submitted in support of my request for a search warrant for medical

records of LAWRENCE LOUIS ATTISANO, a/k/a “GIO ATTISANO” regarding treatment he
             Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 2 of 11




received on July 16, 2020 for burns to his body, and for records relating to any additional treatment

for those injuries after July 16, 2020. GIO ATTISANO’s date of birth year is 1986 and his social

security number last four digits is 4066 according to a search of the Pennsylvania Justice Network

(JNET) database.

       5.        The statements in this affidavit are based in part on my investigation of this matter,

including my personal observations, my training and experience, and on information provided by

other law enforcement agents. Because this affidavit is being submitted for the limited purpose of

securing a search warrant, I have not included each and every fact known to me concerning this

investigation. I set forth only those facts that I believe are necessary to establish probable cause to

believe that evidence of a violation of Title 18 U.S.C. § 844(i) (Use of Fire to Destroy Property

Affecting Interstate Commerce) will be located within the records to be searched.

       6.        As set forth in more detail below, this investigation relates to the involvement of

GIO ATTISANO in setting a fire on July 16, 2020 at 421-423 Lamar Avenue, Pittsburgh,

Pennsylvania 15221. The investigation is being conducted by investigators from the Allegheny

County Fire Marshals Office (“ACFM”), ATF and the Allegheny County Police Department

(“ACPD”).


                             SEARCHES OF MEDICAL RECORDS

        7.       I know that people who go to hospitals seeking medical treatment for injuries are

routinely asked by hospital personnel to explain how, when and where they sustained their injuries.

I also know that hospitals routinely maintain records of the statements of their patients regarding

the circumstances relating to the injuries being treated. I also know that it is common for hospital

personnel to take photographs of their patients’ injuries, and to maintain such photographs in the

hospital records for such patients. Consequently, in criminal investigations in which an individual
            Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 3 of 11




is suspected to have sustained burn injuries in connection with his unlawful ignition of a fire, the

hospital records relating to the treatment of such injuries will likely contain evidence relevant to

the patient’s suspected commission of that crime.

       8.       As set forth in more detail below, there is probable cause to believe that GIO

ATTISANO accidentally burned himself while maliciously setting a fire at 421 Lamar Avenue in

Pittsburgh on July 16, 2020, and shortly thereafter sought medical treatment at UPMC Mercy

Hospital for those burns. Accordingly, there is probable cause to believe that UPMC Mercy

Hospital’s records relating to the treatment of GIO ATTISANO for injuries sustained on July 16,

2020 will contain evidence relevant to GIO ATTISANO’s involvement in maliciously setting the

fire at 421 Lamar Avenue on July 16, 2020 in violation of 18 U.S.C. § 844(i). According to UPMC

hospital personnel, who were contacted by your affiant on July 29, 2020, the UPMC Mercy

Hospital records are maintained at 450 Melwood Avenue, Pittsburgh, Pennsylvania, 15213. Your

affiant has also been informed by UPMC Mercy Hospital personnel that they will accept service

of a federal search warrant via Fax to phone number 412-864-5815, or by electronic mail (e-mail)

at address SubpoenaHIPAAReview@upmc.edu, and will retrieve and provide your affiant with

the records described in such a warrant. Accordingly, if the warrant being requested herein is

issued, I will serve that warrant at the aforementioned fax number or e-mail address.

                                       PROBABLE CAUSE

       9.       On July 16, 2020, at approximately 12:02 a.m., firefighters from the Pittsburgh

Bureau of Fire responded to a residential structure fire at 421-423 Lamar Avenue, Pittsburgh, PA

15221, in the municipality of Wilkinsburg, PA. The affected structure was a duplex that was

occupied by residents on both sides of the structure at the time of the fire.
          Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 4 of 11




        10.    The entire duplex, to include units 421 and 423, is owned by Nathaniel

MCLAUGHLIN and is occupied on one side, which is unit 421, by MCLAUGHLIN and his

girlfriend. The adjoining side, unit 423, is occupied by tenants, who rent from MCLAUGHLIN.

The fire was reported by MCLAUGHLIN, who described the event as follows: MCLAUGHLIN

heard an explosion, which he described as a loud boom, immediately preceded by a hissing sound,

or air movement. The explosion shook the structure and seemed to come from the rear of his

residence. MCLAUGHLIN ran to the kitchen, located in the rear of the residence, and from there

he observed flames coming out of the window to his basement. Smoke filled his entire residence

following these observations. MCLAUGHLIN and his girlfriend, Haley OVERMAN, then went

next door to alert the rental tenants of the fire. All occupants were able to exit the residence safely

without injuries and waited for responding firefighters.

        11.    The ACFM was requested to conduct the fire scene investigation for the purposes

of determining the area of origin and cause of the fire. The area of origin was deemed to be in the

rear basement entrance area underneath MCLAUGHLIN’s side of the duplex. Regarding the cause

of the fire, the ACFM initially suspected that there had been a spontaneous ignition of planter

items in the basement, and that the cause of the fire should be classified as “accidental”. However,

after further investigation later that same day, the ACFM changed the classification from

“accidental” to “incendiary” (arson).

        12.    On the afternoon of July 16, 2020, an accelerant detection canine was utilized by

the ACFM for a sniff search of that area. The dog positively alerted for the presence of an

accelerant. Several items of evidence were therefore collected and submitted to the Allegheny

County Crime Lab for laboratory analysis. The results of the analyses of those fire debris items
          Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 5 of 11




are still pending currently. The fire resulted in approximately $30,000 in damage to the property,

but no injuries.

        13.    On the same day of the fire, Allegheny County Fire Deputy Marshals discovered a

pair of partially burned black latex gloves, and a partially burned baseball hat, in the area of the

backyard to the residence. The finger portion of a black latex glove was also located immediately

outside of the gate to the backyard of the residence, on the walkway leading to the backyard. On

or about July 18, 2020, MCLAUGHLIN contacted investigators and reported that he had

discovered a wedding ring on the ground in the approximate area where the burned gloves had

been found. The ring is described as a silver ring with no designs or initial engravings.

        14.    The post-fire investigation has revealed that, on July 16, 2020, at approximately

12:07 a.m. (which was approximately 5 minutes after the fire was reported), a Subaru Outback

with Pennsylvania license plate of GBM5262, registered to Claire Pauline MCCANDLESS, was

photographed by an Automated License Plate Recognition device at the Squirrel Hill Tunnel. Ms.

MCCANDLESS is GIO’s wife, and MCCANDLESS is her maiden name. This location is

approximately 2.7 miles away from the aforementioned fire scene. The vehicle was driving on

Parkway 376 inbound, in lane 2, which is traveling away from the fire scene and in the direction

of the ATTISANOs’ residence.

        15.    Post-fire investigation has also revealed that MCLAUGHLIN is a partial owner of

Pittsburgh Brewing Ventures (PBV). At the time of the fire, MCLAUGHLIN and GIO were

business partners.    PBV’s business, as well as MCLAUGHLIN’s and GIO’s respective

relationships to PBV, were described by MCLAUGHLIN as follows: MCLAUGHLIN and GIO

each owned 30% of the business, with the remaining 40% being owned by a group of investors.

During the weeks prior to the fire, according to MCLAUGHLIN, he and GIO’s relationship had
         Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 6 of 11




deteriorated to the point that MCLAUGHLIN had offered to buy GIO’s share of PBV from GIO,

and thereby have him removed from the business. However, GIO refused the offer. Consequently,

MCLAUGHLIN and the investors set up a meeting for the evening of July 16, 2020, at which time

MCLAUGHLIN intended to call for a forced buyout and ouster of GIO from PBV. According to

MCLAUGHLIN, prior to July 16, 2020, he told GIO of his intended actions for that meeting.

However, as explained below, the meeting never occurred.

        16.    At approximately noon on July 16, 2020, GIO’s wife sent a text message to

MCLAUGHLIN stating that GIO had an emergency and was in the intensive care unit at the

University of Pittsburgh Medical Center (UPMC) Mercy Hospital in Pittsburgh, PA. Claire

ATTISANO asked MCLAUGHLIN to postpone the above referenced meeting scheduled for later

that day. GIO’s wife did not tell MCLAUGHLIN what had happened to GIO. MCLAUGHLIN

later learned that GIO’s hospitalization was for burns to his body.

        17.    On July 20, 2020, Allegheny County Police Department (ACPD) Detectives went

to the ATTISANO residence located at 119 43rd Street, Pittsburgh, PA, 15201. Claire ATTISANO

was at home, but GIO was at UPMC Mercy Hospital.               The detectives interviewed Claire

ATTISANO, who provided the following information: Claire and GIO ATTISANO own two

vehicles, and both are registered in Claire’s maiden name of MCCANDLESS. The Subaru with

PA license plate of GBM5262 is primarily operated by GIO ATTISANO. On July 16, 2020, Claire

ATTISANO was out of town on vacation in Rehoboth Beach, Delaware. At approximately 6:50

a.m., GIO called her and stated that he had burned himself with grease while cooking bacon. GIO

stated to Claire that his sister was coming to pick him up and take him to UPMC Mercy Hospital.

        18.    During the interview on July 20, 2020, Claire ATTISANO gave consent to ACPD

Detectives to photograph her kitchen area. Claire stated that the grease had gotten onto the
         Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 7 of 11




hardwood floors, but she did not know if the grease had caught fire. Detectives noted that there

was no visible evidence of smoke or staining from a cooking incident on the floors, countertops or

cabinetry. Claire stated to detectives that she thought that it was odd that GIO was cooking bacon

so early in the morning. Claire advised that when she had gone to the hospital to see GIO, she took

photographs on her cellular phone of burns that GIO had suffered to his face, hands, back, legs

and feet. Claire showed these photographs to ACPD detectives.

        19.    On July 20, 2020 ACPD detectives requested to see the Subaru Outback with PA

license plate GBM5262, registered to Claire MCCANDLESS and primarily operated by GIO

ATTISANO. Claire gave detectives consent to look inside the vehicle and opened the driver side

door for detectives. Detectives observed and photographed fire debris, specifically ash from some

item having been burned, on the driver seat and on the center console area of the vehicle. Claire

was asked to give consent for the detectives to collect evidence and conduct a thorough search of

the vehicle. However, Claire did not consent.

        20.    During the interview with Claire ATTISANO, the topic of the whereabouts of

GIO’s wedding ring was discussed. According to Claire ATTISANO, GIO’s wedding ring is

currently missing. Claire ATTISANO did not elaborate on how long GIO’s wedding ring has been

missing or where he may have lost it. Claire ATTISANO described the ring as a silver ring with

no designs or personal engravings. Your affiant has attached a photo of GIO ATTISANO, saved

from ATTISANO’s Facebook account, which was preserved by investigators during this

investigation, which shows GIO wearing his wedding ring. A photo of the ring found on the

ground in the near of where the burned latex gloves had been found is attached hereto.
            Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 8 of 11




                                           CONCLUSION

          Based upon the foregoing, there is probable cause to conclude that, in the Western District

of Pennsylvania, GIO ATTISANO has committed a violation of Title 18, United States Code,

Section 844(i). There is also probable cause to believe that evidence of that offense will be found

in UPMC Mercy Hospital’s records relating to the treatment of GIO ATTISANO for burn injuries

he sustained on July 16, 2020.

              INFORMATION TO BE SEARCHED AND ITEMS TO BE SEIZED

          I anticipate executing this warrant by serving it upon UPMC Mercy Hospital either by fax

or by email, requiring UPMC Mercy Hospital to provide, with respect to patient Lawrence Louis

Attisano, date of birth year 1986 with social security number ending 4066, for the period of July

16, 2020 to the present, copies of all UPMC Mercy Hospital’s records, in hard copy and/or

electronic format, as well as any personal clothing items of this patient, in the possession of UPMC

Mercy Hospital, as more fully described in Attachment A. Upon receipt of the information and

items set forth in Attachment A, government authorized persons will review them for the purpose

of identifying and seizing the items described in Attachment B.

          The above information is true and correct to the best of my knowledge, information and

belief.

                                                       Respectfully submitted,

                                                       /s/ William Davis
                                                       William Davis, Special Agent, ATF
Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 4th day of August, 2020


_________________________________________
CYNTHIA R. EDDY
CHIEF UNITED STATES MAGISTRATE JUDGE
Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 9 of 11
         Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 10 of 11




                                       ATTACHMENT A

       This warrant applies to UPMC Mercy Hospital records, in hard copy and/or electronic

format, as well as any personal clothing items in the possession of UPMC Mercy Hospital, for

patient LAWRENCE LOUIS ATTISANO, date of birth year 1986, with social security number

ending in 4066, for the period of July 16, 2020 to the present.
     Case 2:20-mj-01589-CRE Document 2 Filed 08/04/20 Page 11 of 11




                                  ATTACHMENT B

Documents, objects, records, and/or visual depictions, in hard copy or electronic format,
relating to or containing information regarding LAWRENCE LOUIS ATTISANO, date of
birth year 1986, and social security number ending in 4066:

       1.     The dates and times that this individual arrived at and departed from UPMC
              Mercy Hospital from July 16, 2020 to the present;

       2.     Any and all injuries reportedly sustained by this individual;

       3.     Any and all statements made by this individual, or by persons who
              accompanied or visited this individual;

       4.     The names of all UPMC Mercy personnel with whom this individual had
              contact from July 16, 2020 to the present;

       5.     The diagnoses, observations, treatments, impressions, opinions and
              statements of UPMC physicians and other personnel regarding this
              individual or his injuries;

       6.     Visual depictions, including but not limited to any and all photographs or
              videos of this individual and/or his injuries, from July 16, 2020 to the
              present; and

       7.     Personal clothing worn by this individual when he arrived at UPMC Mercy
              on July 16, 2020.
